Title: John Adams to Abigail Adams, 19 August 1777
From: Adams, John
To: Adams, Abigail


     
      My best Friend
      Philadelphia August 19. 1777 Tuesday
     
     The Weather still continues cloudy and cool and the Wind Easterly.
     Howe’s Fleet and Army is still incognito. The Gentlemen from South Carolina, begin to tremble for Charlestown.
     If Howe is under a judicial Blindness, he may be gone there. But what will be the Fate of a scorbutic Army cooped up in a Fleet for Six, Seven or Eight Weeks in such intemperate Weather, as We have had.
     What will be their Condition landing, on a burning shore abounding with Agues and Musquetos, in the most unwholesome Season of the whole Year?
     If he should get Charlestown, or indeed the whole State, what Progress will this make towards the Conquest of America? He will stop the Trade of Rice and Indigo, but what then?—Besides he will get some ugly Knocks. They are honest, sincere and brave and will make his Life uncomfortable.
     I feel a strong Affection for S. Carolina, for several Reasons. 1. I think them as stanch Patriots as any in America. 2. I think them as brave. 3. They are the only People in America, who have maintained a Post and defended a Fort. 4. They have sent Us a new Delegate, whom I greatly admire, Mr. Lawrence, their Lt. Governor, a Gentleman of great Fortune, great Abilities, Modesty and Integrity—and great Experience too. If all the States would send Us such Men, it would be a Pleasure to be here.
     In the Northern Department they begin to fight. The Family of Johnson, the black part of it as well as the white, are pretty well thinned. Rascals! they deserve Extermination. I presume Gates will be so supported that Burgoingne will be obliged to retreat. He will stop at Ticonderoga I suppose for they can maintain Posts, altho We cannot.
     I think We shall never defend a Post, untill We shoot a General. After that We shall defend Posts, and this Event in my Opinion is not far off. No other Fort will ever be evacuated without an Enquiry, nor any Officer come off without a Court Martial. We must trifle no more. We have suffered too many Disgraces to pass unexpiated. Every Disgrace must be wiped off.
     We have been several Days, hammering upon Money. We are contriving every Way We can, to redress the Evils We feel and fear, from too great a Quantity of Paper. Taxation, as deep as possible, is the only radical Cure. I hope you will pay every Tax that is brought you, if you sell my Books, or Cloaths, or oxen or your Cows to pay it.
    